Per Curiam.
The sole issue on appeal in this dissolution of marriage action is the custody of the three minor children of the parties. The trial court found that both parties were fit and proper parents and that it was in the best interests of the children that their custody be awarded to the appellee mother, and granted custody of the children, approximately 3, 2, and 1 years old at the time of trial in March 1989, to the mother, subject to visitation in the appellant father.
We have held that determinations as to the custody of and visitation with minor children in a dissolution of marriage case are matters initially entrusted to the discretion of the trial judge, whose determinations, on appeal, will be reviewed de novo on the record and affirmed in the absence of an abuse of the trial judge’s discretion; keeping in mind, however, that the trial judge observed and heard the witnesses and accepted one version of the facts rather than the other. Dilsaver v. Dilsaver, 232 Neb. 236, 439 N.W.2d 796 (1989); Shaffer v. Shaffer, 231 Neb. 910, 438 N.W.2d 507 (1989).
We have so reviewed this case. We determine that the trial judge did not abuse his discretion. The judgment is affirmed.
Affirmed.